Citation Nr: 9928830	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for lumbar strain with 
pain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November to December 
1965.  He was discharged from service after serving six weeks 
for failing to meet the minimum requirements for enlistment.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

On appeal the veteran has raised the issue of entitlement to 
service connection for depression secondary to his service-
connected residuals of lumbar strain with pain, as well as 
the issue of entitlement to a total disability evaluation 
based on individual unemployability.  These issues, however, 
are not currently developed or certified for appellate 
review. Accordingly, they are referred to the RO for 
appropriate consideration.


FINDING OF FACT

The veteran's lumbar strain with pain is not manifested by a 
pronounced intervertebral disc syndrome compatible with 
sciatic neuropathy, muscle spasms, an absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc.


CONCLUSION OF LAW

The schedular criteria for an increased rating for 
intervertebral disc syndrome have been not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1998).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Factual background

The appellant presented his claim for an increased evaluation 
in August 1997.  

Private records dating from 1993 to 1997 from Career Option, 
Inc., Tulsa Neurosurgery, Diagnostic Imaging Associates, and 
Family Medical Care have been submitted.  The records from 
Career Option revealed that their representative was of the 
opinion that the veteran was 100 percent disabled and that he 
could not work.  The records from Tulsa Neurosurgery dated 
from 1993.  The records from Family Medical Care note a long 
history of back pain with stiffness and a limitation of 
motion.  Physical examination noted no loss of sensation or 
muscle strength, and normal deep tendon reflexes.

At an October 1997 VA examination, the veteran complained of 
constant low back pain.  Physical examination revealed that 
the veteran walked with a limp.  Forward flexion was to 30 
degrees; backward extension, bilateral lateral flexion, and 
bilateral rotation were to 5 degrees.  The examiner noted 
objective evidence of pain on motion, and there was left 
sided sciatica.  The diagnosis was lumbosacral and sacroiliac 
back strain with spondylosis and degenerative disc disease at 
L5-S1, with mild sciatica.  Pain limited the veteran's 
movements.

According to a November 1997 examination report from John 
Hallford, D.O., written to the Workers Compensation Court of 
the State of Oklahoma, the veteran complained of chronic 
lower back pain.  Physical examination revealed tenderness in 
the lumbosacral region and mechanical lower back pain.  Range 
of motion in the thoracolumbar spine was restricted to 
flexion of 40 degrees; extension to 10 degrees; side-bending 
bilaterally to 10 degrees; and rotation bilaterally to 30 
degrees.  His gait slightly favored his right leg and 
straight leg raising was positive for increased back pain at 
45 degrees bilaterally.  The sacrum flexion angle was 30 
degrees, and the sacrum extension angle was 20 degrees.  
There were no gross motor or sensory deficits present in 
either leg, and the deep tendon reflexes were strong and 
symmetrical at all sites.  The veteran reportedly had 
aggravated his back, as well as other nonservice-connected 
conditions, while at work.  

Dr. Hallford commented that, based on standards defined by 
the Handbook of the Workers Compensation Court of the State 
of Oklahoma, the veteran was essentially unable to work due 
to his various physical problems, due in a large part to the 
chronic lower back pain which was aggravated in April 1996 
while at work.  

Dr. Hallford summarized that the veteran had been rendered 
100 percent permanently totally disabled as defined by the 
Handbook of the Workers compensation Court of the State of 
Oklahoma as a result of his physical disabilities.  He noted 
that the chronic lower back problems played a large part in 
the veteran's overall disability.  The doctor considered the 
veteran's current condition chronic, stable, and permanent, 
and future treatment should remain only symptomatic.

In September 1998, the veteran was seen for biofeedback by 
VA.  The veteran was noted to report complaints of pain, and 
he stated that he could not work.  No pertinent findings were 
recorded.

During a May 1999 hearing before the undersigned, the veteran 
testified that his back caused him constant pain.  His 
representative asserted that the October 1997 VA examination 
was inadequate because the examiner was not thorough.  
Specifically, the representative maintained that the examiner 
did not test for absent ankle or knee jerk, as required by 
the relevant rating criteria.   He had been receiving 
treatment from VA, and he felt that his back disorder had 
worsened since the October 1997 examination.  He had not 
worked regularly since 1996.  At that time, he injured his 
neck, hands, and knees on the job, and was granted worker's 
compensation benefits.  The grant of benefits, however, was 
unrelated to his low back.  The Social Security 
Administration had denied him disability benefits twice, 
although he appealed the second denial.  At the time of the 
hearing, the Social Security Administration had not notified 
him of its decision.  He reported using a cane and described 
having back spasms at least once a week.  

Analysis

As noted earlier, the RO has described the veteran's service-
connected disability as low back sprain with pain.  In 
November 1997, the RO granted an increased rating from 20 to 
40 percent and assigned the rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  The veteran timely appealed 
that decision.

Under Diagnostic Code 5295, a 40 percent rating requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, a 
marked limitation of forward bending in a standing position, 
a loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present if there is also abnormal mobility on forced 
motion.  Id.  A 40 percent rating is the maximum allowable 
under Diagnostic Code 5295.

Other potentially applicable diagnostic codes under which 
lumbar spine disability may be rated include 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (1998).  Under that code, a 40 
percent rating requires severe limitation of motion.  Id.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In considering a rating under Diagnostic Code 5293, the Board 
notes that in a December 1997 opinion, VA's Acting General 
Counsel held that Diagnostic Code 5293 involves loss of range 
of motion because nerve defects and resulting pain associated 
with nerve injury may cause limitation of motion of the 
cervical, thoracic or lumbar vertebrae, and further held that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  VAOPGCPREC 36-97.  The 
Acting General Counsel also stated that in evaluating a 
veteran's disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.

Based on a thorough review of the evidence, the Board finds 
that an increased evaluation is not in order.  Initially, the 
evidence of record in its totality is found to be sufficient 
to render a fair decision in this case, and that a new 
examination is not in order.  In this respect, the record 
discusses the appellant's complaints of pain, limitation of 
motion, muscle strength, and sensory function.  Hence, the 
record substantially complies with the requirements set forth 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning to the merits of the claim it is clear that the back 
disorder causes significant pain, and limitation of motion.  
The currently assigned 40 percent rating, however, 
specifically contemplates severe symptoms.  Moreover, it is 
well to recall that the assigned rating itself is recognition 
that industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Most importantly, 
however, a 60 percent evaluation requires competent evidence 
of characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc.  Here, there is no 
competent evidence that the appellant suffers from muscle 
spasms, the appellant's deep tendon reflexes have repeatedly 
been found to be normal, and no gross motor or neurological 
deficit has ever been shown.  As such, the veteran does not 
have a disability that is pronounced in degree, and an 
increased evaluation is not in order.  The benefit sought on 
appeal is denied.

In reaching this conclusion the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The record 
does not, however, show competent evidence of disuse atrophy, 
incoordination on use, or frequent hospitalization due to the 
veteran's lumbar disorder.  Hence, while the record 
recognizes that the appellant complains of severe pain, the 
objective evidence does not show any indication of painful 
pathology beyond that contemplated by the currently assigned 
rating.

The Board also considered Dr. Hallford's report finding that 
the veteran was permanently totally disabled under the 
standards set forth in the Handbook of the Worker's 
Compensation Court of the State of Oklahoma.  Dr. Hallford, 
however, conceded that this finding was not solely due to the 
low back disorder.  In addition, the Board, by law, can only 
apply the criteria set out in the Schedule for Rating 
Disabilities, and not the state law of Oklahoma.

Finally, in reaching this decision the Board also considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for a lumbar strain with pain is 
denied.


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

 

